DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (PGPUB: 20190251694), and further in view of Zhang’236 (PGPUB: 20190122364).

Regarding claims 1 and 10 Han teaches a system for analyzing medical images to detect and classify a medical condition, the system comprising: 
an input for receiving a medical image (see Fig. 1, paragraph 36, the processing circuitry 112 may execute instructions to cause medical images from the image data 160 to be received or obtained in memory 114); 
a convolutional neural network coupled to the input and configured to analyze the medical image (see Fig. 1 and 3, item 110, 132, 136, and 308) to generate a prediction including a probability of the presence of the medical condition in the medical image (see Fig. 3, paragraph 61, the trained model thus can be utilized to receive and parse new image data and provide predicted results (e.g., segmentation classifications, labels, mappings, probabilities, etc.) on the new image data); 
an atlas creation module coupled to the convolutional neural network and configured to generate an atlas comprising a set of image features and a set of training images (see Fig. 1, paragraph 95, the application of a deep learning segmentation model may produce segmentation data 544 that identifies a subset of anatomical structures or features in the subject image 515. Such identified structures or features may be used to “seed” or “guide” the registration performed with an atlas image to the subject image), 
a prediction basis selection module coupled to the convolutional neural network and the atlas and configured to create a prediction basis for the prediction generated by the convolutional neural network by selecting at least one image feature and at least one training image assigned to the selected image feature from the atlas (see Fig. 3, paragraph 64, 65, and 68, The integration of information from a deep learning model into aspects of a segmentation workflow involving atlas-based auto-segmentation methods may provide a significant improvement over conventional methods that exclusively rely on the use of atlases, An exemplary deep learning model that may be produced for image segmentation operations comprises a convolutional neural network (CNN). A CNN is a type of machine learning algorithm that can be trained by supervised learning. Supervised learning is a branch of machine learning that infers a predication model given a set of training data. Each individual sample of the training data is a pair containing a dataset (e.g., an image) and a desired output value or dataset; learning capabilities of CNN models, and particularly deep CNN models, for segmenting anatomical structures of medical images in connection with segmentation and feature labeling workflows. Consistent with the disclosed examples, segmentation of a medical image may be performed using a trained CNN model to label or classify each voxel of an input 3D image, or each pixel of an input 2D image, with an anatomical structure); and 
a display coupled to the convolutional neural network and the prediction basis selection module, the display configured to display at least the prediction and the prediction basis (see Fig. 1 and 3, paragraph 61 and 62, if the errors satisfy the predetermined criteria, then the training can be ended and the trained model can then be deployed during a deep learning prediction stage 312 (including, a further testing or inference stage) to predict segmentation results of subject images that differ from the training data. The trained model thus can be utilized to receive and parse new image data and provide predicted results (e.g., segmentation classifications, labels, mappings, probabilities, etc.) on the new image data; during the training 308 and the prediction 312 (deployment) of the deep learning model, a number of parameters in the convolution layers of the deep learning model may be changed and applied to optimize the model output to an expected state. In the context of medical image feature recognition, a significantly large set of training data is needed to successfully train the parameters of the model to handle a variety of real-world image use cases, and produce a prediction to as close to the ground truth as possible).  
However, Han does not expressly teach wherein each image feature is assigned with at least one training image associated with the medical condition;
Zhang teaches that the deviation map data 602 can include different visual characteristics that represent different values included in atlas map data. For instance, the deviation map data 602 can include a set of colors that correspond to different numerical values for atlas map data. In an aspect, the deviation map data 602 can be a matrix of colorized data values. For example, the deviation map data 406 can include at least a first colorized data value 606 and a second colorized data value 608. The first colorized data value 606 can be, for example, formatted as a blue color to represent a normal medical condition in medical imaging data. The second colorized data value 608 can be, for example, formatted as a red color to represent an abnormal medical condition in medical imaging data. In an embodiment, the deviation map data 602 can be employed to train a neural network (e.g., neural network 502) and/or to determine one or more clinical conditions included in medical imaging data (see Fig. 6, paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han by Zhang for providing that the trained model thus can be utilized to receive and parse new image data and provide predicted results (e.g., segmentation classifications, labels, mappings, probabilities, etc.) on the new image data via output device 312, as wherein each image feature is assigned with at least one training image associated with the medical condition. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 2 and 11. The system according to claim 1, the combination teaches wherein the medical condition has a plurality of subtypes (see Zhang, Fig. 2, paragraph 39, a second portion of the atlas map data 404 can be configured as a set of abnormal medical condition groupings associated with the second portion of the medical imaging data 402. In yet another aspect, atlas map data 404 can be a matrix of numerical data values that represent the first portion of the medical imaging data 402 and the second portion of the medical imaging data 402).  

Regarding claims 3 and 12. The system according to claim 2, the combination teaches 
wherein the convolutional neural network is configured to generate a prediction indicating a probability of the presence of each of the plurality of subtypes of the medical condition (see Zhang, Fig. 1-3, paragraph 33 and 35, the medical imaging diagnosis process 202 can determine a prediction for a disease associated with medical imaging data. For example, the medical imaging diagnosis process 202 can determine a probability score for a disease associated with medical imaging data (e.g., a first percentage value representing likelihood of a negative prognosis for the disease and a second value representing a likelihood of a positive prognosis for the disease)) and each image feature in the atlas is assigned with at least one training image associated with at least one of the plurality of subtypes of the medical condition (see Han, Fig. 1, paragraph 113, other aspects of training data used in machine learning training (e.g., in prior machine-leaming-assisted atlas-based segmentation processes) may be optionally integrated or used as training input to the machine learning model classifier. For instance, feature data (data 765) provided from the various mapped atlases 761, 762, 763, produced from image registration to the subject image 715, may be combined with, supplement, or replace features that train the structure classifier in the training phase (operation 780). In a similar fashion, metadata or other feature data provided from the original atlases 721, 722, 723 may be combined with, supplement, or replace features that train the structure classifier in the training phase (operation 780)).  

Regarding claims 4 and 13. The system according to claim 1, the combination teaches wherein the convolutional neural network is a deep convolutional neural network (see Han, Fig. 1, machine learning classifier training and operation may include: use of data generated from applying the deep learning model that comprises a feature map produced from analyzing the input image in an intermediate convolution layer of the convolutional neural network).  


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (PGPUB: 20190251694), and further in view of Zhang’236 (PGPUB: 20190122364), and further in view of Zhang’050 (US-PAT-NO: 10892050).

Regarding claims 5 and 14. The system according to claim 1, the combination does not expressly teach wherein the convolutional neural network comprises a plurality of deep convolutional neural networks. 
  Zhang’050 teaches that The image analysis component 135 can be configured to perform a variety of tasks, including, with the DCNN optimization component 140, establishing a classification function, e.g. a focus-learning function, for one or more medical images, such as the image shown in FIG. 3A and FIG. 3B. Suitable models that can be employed in this scheme include neural networks, for example, a model based on a convolutional neural network (CNN) such as a deep neural network (DNN), including a deep convolutional neural network (DCNN). In one embodiment, the process for creating the classification function(s) or focus-learning function(s) involves a deep learning process during which a plurality of features or samples, e.g. patches, are extracted from one or more medical images, and the features are used to create one or more feature maps and training the classification function(s) or focus-learning function(s) with the feature map(s) (see Fig. 1 and 3, Col. 4, lines 13-29); CNNs may achieve these using local connections and tied weights followed by some form of pooling, resulting in translation invariant features. Generally, CNNs may be easier to train and tend to have fewer parameters, relative to fully connected networks with a similar number of hidden units. It should be noted that this model is provided for instructive purposes only, and other models can be applied, provided the model can accommodate at least one technique in accordance with the present disclosure, e.g. applying a technique which considers hard negative and/or positive results (discussed below) to make a classification or determination) (see Fig. 1 and 3, Col. 5-6, lines 59-67 and 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Zhang’050 for providing suitable models that can be employed in this scheme include neural networks, for example, a model based on a convolutional neural network (CNN) such as a deep neural network (DNN), including a deep convolutional neural network (DCNN), as wherein the convolutional neural network comprises a plurality of deep convolutional neural networks. Therefore, combining the elements from prior arts according to known methods and technique, such as one or more models based on a convolutional neural network (CNN) such as a deep neural network (DNN), including a deep convolutional neural network (DCNN) would yield predictable results.


Claims 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (PGPUB: 20190251694), and further in view of Zhang’236 (PGPUB: 20190122364), and further in view of Chilamkurh (US-PAT-NO: 10475182).

Regarding claims 6-7 and 15-16. The system according to claim 2, the combination does not expressly teach wherein the medical condition is intracranial hemorrhage (ICH) and the plurality of subtypes includes intraparenchymal hemorrhage (IPH), intraventricular hemorrhage (IVH), subdural hemorrhage (SDH), epidural hemorrhage (EDH) and subarachnoid hemorrhage (SAH).
	Chilamkurh teaches that a system configured to detect and localize medical abnormalities on head CT scans by a deep learning algorithm, wherein the algorithm achieves AUCs of 0.94±0.02, 0.96±0.03, 0.93±0.07, 0.95±0.04, 0.97±0.06, and 0.96±0.04 for detecting ICH, IPH, IVH, SDH, EDH and SAH, respectively (see Col. 3, lines 47-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Chilamkurh for providing to detect and localize medical abnormalities, such as ICH, IPH, IVH, SDH, EDH and SAH, as wherein the medical condition is intracranial hemorrhage (ICH) and the plurality of subtypes includes intraparenchymal hemorrhage (IPH), intraventricular hemorrhage (IVH), subdural hemorrhage (SDH), epidural hemorrhage (EDH) and subarachnoid hemorrhage (SAH). Therefore, combining the elements from prior arts according to known methods and technique would yield predictable results.

Regarding claims 8 and 17. The system according to claim 1, the combination does not expressly teach further comprising a preprocessing module coupled to the input and the convolutional neural network, the preprocessing module configured to perform a multi-window conversion on the medical image received at the input.
Chilamkurh teaches that the said medical imaging scans include but not limited to CT, X-ray, magnetic resonance imaging (MRI), and ultrasound procedures. For head CT scans, the said medical abnormalities include but not limited to intracranial hemorrhage and each of the 5 types of hemorrhages including intraparenchymal hemorrhage (IPH), intraventricular hemorrhage (IVH), subdural intracranial hemorrhage (SDH), epidural hemorrhage (EDH), and subarachnoid hemorrhage (SAH); midline shift; mass effect; and skull/calvarial fractures; further, for a given head CT scan, the scan is preprocessed by windowing to three separate windows, including brain window, bone window and subdural window, and stacking the windows as channels (see Col. 3, lines 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Chilamkurh for providing for a given head CT scan, the scan is preprocessed by windowing to three separate windows, including brain window, bone window and subdural window, and stacking the windows as channels, as a preprocessing module coupled to the input and the convolutional neural network, the preprocessing module configured to perform a multi-window conversion on the medical image received at the input. Therefore, Therefore, combining the elements from prior arts according to known methods and technique, such as including brain window, bone window and subdural window, and stacking the windows, would yield predictable results.

Regarding claims 9 and 18. The system according to claim 1, the combination does not teach further comprising a preprocessing module coupled to the input and the convolutional neural network, the preprocessing module configured to perform slice interpolation.  
Chilamkurh teaches that Modified ResNet18 with two parallel fully connected layers was used to predict slice wise confidences for the presence of mass effect and midline shift respectively. These slice level confidences were thereby combined using a random forest to predict scan-level confidences for both the abnormalities (see Col. 9, lines 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Chilamkurh for providing with two parallel fully connected layers was used to predict slice wise confidences for the presence of mass effect and midline shift, as a preprocessing module coupled to the input and the convolutional neural network, the preprocessing module configured to perform slice interpolation. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 4/17/2014 have been fully considered but they are not persuasive. 

In page 6 and 7 , lines 22-28 and 1-2, applicant argues that See, FIG. 1, paragraphs 20 and 26. During analysis of a given input image of a subject, a prediction basis selection module 120 may be used to provide a prediction basis 122, for example, to extract training images retrieved from the atlas 118 as a prediction basis 122, to provide an explanation for the prediction 112 made by the system 100 based on the analysis of the input image. See, FIG. 1, paragraphs 21 and 26. Neither Han nor Zhang '364, either alone or in combination, teaches or suggests a prediction basis selection module configured to create a prediction basis for the prediction generated by the convolutional neural network by selecting at least one image feature and at least one training image assigned to the selected image feature from the atlas.
Examiner respectfully disagrees. At first, the concept of the “to extract training images retrieved from the atlas 118 as a prediction basis 122, to provide an explanation for the prediction 112 made by the system 100 based on the analysis of the input image” is not recited in the claims. Han teaches that the integration of information from a deep learning model into aspects of a segmentation workflow involving atlas-based auto-segmentation methods may provide a significant improvement over conventional methods that exclusively rely on the use of atlases, an exemplary deep learning model that may be produced for image segmentation operations comprises a convolutional neural network (CNN). A CNN is a type of machine learning algorithm that can be trained by supervised learning. Supervised learning is a branch of machine learning that infers a predication model given a set of training data. Each individual sample of the training data is a pair containing a dataset (e.g., an image) and a desired output value or dataset; learning capabilities of CNN models, and particularly deep CNN models, for segmenting anatomical structures of medical images in connection with segmentation and feature labeling workflows. Consistent with the disclosed examples, segmentation of a medical image may be performed using a trained CNN model to label or classify each voxel of an input 3D image, or each pixel of an input 2D image, with an anatomical structure (see Fig. 3, paragraph 64, 65, and 68).  Han teaches the deep learning model, the prediction model, uses the medical images with feature of atlases. The prediction model, of course, predicts predict features, objects. Han further teaches that the predictor function, once derived through training, is capable of reasonably predicting or estimating the correct output value or dataset for a valid input. The predictor function may be formulated based on various machine learning models, algorithms, and/or processes (see Fig. 3, paragraph 65); the feature extraction portion 420 uses a convolutional neural network 424 to receive input stack of adjacent 2D images 422 and to output at least one feature vector or matrix representing the features of the input stack. The pixel-wise labeling portion 430 uses the output of feature extraction portion 420 to predict a 2D label map 432 of middle image 426 of input stack of adjacent 2D images 422 (see Fig. 4, paragraph 72). Zhang also teaches that the medical imaging diagnosis process 202 can determine a prediction for a disease associated with medical imaging data. For example, the medical imaging diagnosis process 202 can determine a probability score for a disease associated with medical imaging data (e.g., a first percentage value representing likelihood of a negative prognosis for the disease and a second value representing a likelihood of a positive prognosis for the disease) (see Fig. 1-3, paragraph 34). Han and Zhang clearly teach the limitation of “a prediction basis selection module configured to create a prediction basis for the prediction generated by the convolutional neural network by selecting at least one image feature and at least one training image assigned to the selected image feature from the atlas”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667